Citation Nr: 0600422	
Decision Date: 01/07/06    Archive Date: 01/19/06

DOCKET NO.  04-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected bilateral sensorineural hearing loss.

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  In that rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for bilateral 
sensorineural hearing loss.  The RO also granted service 
connection and assigned a 10 percent evaluation for left ear 
tinnitus.  Both ratings were made effective from May 31, 
2002.  It is noted that in an April 1998 rating decision, the 
RO formerly rated these disabilities as sensorineural hearing 
loss and left ear tinnitus with a 10 percent disability 
evaluation.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in May 2005.  A transcript of this hearing 
has been associated with the claims file.

With regard to the veteran's increased rating claim for 
tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral, 
under prior regulations.  VA disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned 
on appeal, the Secretary of Veterans Affairs has imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
include (1) all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent is sought; 
and (2) all claims in which a claim for service connection 
for tinnitus filed prior to June 10, 1999, was denied on the 
basis that the veterans' tinnitus was not "persistent" for 
purposes of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  
Once a final decision is reached on appeal in the Smith 
case, the adjudication of any tinnitus cases that have been 
stayed will be resumed.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for a higher rating for 
bilateral hearing loss, and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Bilateral hearing loss is manifested by level I auditory 
acuity in the right ear and level XI auditory acuity in the 
left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for an increased rating for hearing loss was 
received in May 2002.  In letters dated in August 2002 and 
April 2003, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for benefits, as well as what information and evidence 
must be submitted by him, what information and evidence would 
be obtained by VA, and the need for him to submit any 
evidence in his possession that pertains to the claim. 

The RO not only explained the duties to notify and assist him 
with his claim, but also explained what the evidence must 
show to establish his entitlement, when and where to send 
pertinent information, what VA had done to assist him in 
developing his claim, and how to contact VA for additional 
assistance.  This included assuring him that VA would obtain 
all VA or other Federal records that he identified.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was provided adequate notice of the evidence 
needed to substantiate his claim.  Significantly, the March 
2004 statement of the case (SOC) informed him of the 
information and evidence needed to substantiate his increased 
rating claim and complied with VA's notification 
requirements.  The RO apprised the veteran of the applicable 
laws and regulations in the SOC.  It is noted that the basic 
requirements for establishing a higher rating for bilateral 
hearing loss have remained essentially the same despite the 
change in the law concerning the preliminary duties to notify 
and assist.  The Board finds, then, that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  In this regard, the veteran has been accorded a 
personal hearing that was held in May 2005 and underwent VA 
examinations in September 2002 and June 2003 to clarify the 
nature and severity of his bilateral hearing loss.  As such, 
VA's duties under the VCAA have been satisfied, and the case 
is ready for adjudication.


Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  

In evaluating hearing service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings 
schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment in both ears.  See 38 
C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b).

In this case, the results of the VA examinations of record 
fail to demonstrate that an increased evaluation is warranted 
for the veteran's service-connected bilateral hearing loss 
disability.  

On the authorized audiological evaluation in June 2003, the 
four-tone pure tone average for the right ear was 28 
decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear.  In the left ear, the 
examiner received no response at any of the four-tone pure 
tone thresholds at 105 and 110 decibels.  Speech recognition 
testing could not be conducted for the left ear. 

Based on pure tone test results, the VA examiner reported 
normal hearing through 2000 Hertz, sloping from a mild to a 
moderately severe sensorineural hearing loss in the right ear 
and profound sensorineural hearing loss in the left ear.  

Under the criteria set forth in the Rating Schedule, the 
results of the audiometric test conducted in June 2003 reveal 
that the veteran has level I hearing in the right ear and 
level XI hearing in the left ear.  

The Board notes that the June 2003 findings are compatible 
with a prior VA audiological examination conducted in 
September 2002.  In this regard, the veteran's right ear 
four-frequency pure tone average was 25 decibels; 105+ 
decibels in the left ear.  

Regardless of which VA audiometric test is used to evaluate 
the veteran's hearing loss, the above findings correspond to 
a 10 percent evaluation.  Likewise, application of 38 C.F.R. 
§ 4.86 fails to demonstrate that a rating in excess of 10 
percent is warranted.  As the veteran would be assigned a 
level XI in the left ear and a Level 1 in the right ear which 
corresponds to a 10 percent rating.

Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claim for an increased evaluation 
for bilateral hearing loss disability.  

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, in May 2005, the 
veteran testified that his hearing loss disability had 
remained stable since his last VA examination in September 
2002.  And, as noted previously, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.  Here, such mechanical application of the rating 
schedule results in a 10 percent rating under Diagnostic Code 
6100.  Consequently, the preponderance of the evidence is 
against an increased rating for the veteran's bilateral 
hearing loss.

Additionally, the Board notes that the provisions of 38 
C.F.R. § 3.321(b)(1) have been considered.  However, in this 
case, the evidence does not show that the veteran's hearing 
loss disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral under 
38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization or 
marked interference with employment due to the hearing loss 
disability has not been demonstrated.   In this regard, the 
veteran does not work and the evidence does not establish 
that he requires ongoing treatment for his hearing loss 
disability.  Therefore, consideration of an extraschedular 
rating is not appropriate.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


